ACCEPTED
                     14-14-00987-CV                                                                       14-14-00987-CV
                                                                                            FOURTEENTH COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
County Auditor's Fonu/9999A                       Official Receipt
                                                                                                     1/28/2015 3:43:07
                                                                                                          50 NO.       PM
                                                                                                                   14122
Haffis County. Texas (Rev 04/01 )                                                                     CHRISTOPHER PRINE
                                                                                                                   CLERK
                                        CHRIS DANIEL DISTRICT CLERK
Action -----PAYMENT ON ACCOUNT-----                       Case 201373342-7          Trans ID 208030549           Court 269
Style    PLT RANSOM, JEANNE
         DEF EATON, JEANINE (DDS)
                                                                                        FILED IN
          f ee   Descnptrnn                    Amount      Payment Check       14th COURT 2057 OF APPEALS           $201 OD
          119    T RANSCRIPT                    $201.00    Amount Tendered          HOUSTON, TEXAS             $20 I OD
                                                           Payment Amount
                                                                               1/28/2015 3:43:07 PM            $20 I DO
Comment: paid 01igi11al clerks record                      Amount Apphed                                       $201 DO
                                                           Change Amount:      CHRISTOPHER A. PRINE              $0.00

                                                           Received                       Clerk
                                                                           MCKAMIE, REGINALD E.       13686750
                                                           Of              1210 ANTOINE DR. SUITE 100
                                                                           HOUSTON, TX 77055
                                                           TWO HUNDRED ONE AND 00/100 ***************************Dollars

                                                           Payment Date 1/28/2015                  File Date·




                                                          Assessed By WASHINGTON, PHYLLIS
                                                          Vahdated t/29/2015 By WOJCIK, MICHELLE A

                                                                                                                CUSTOMER     cop·